Citation Nr: 1738628	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for intervertebral disc syndrome with herniated discs of the L4-L5 (back disability).

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin condition, claimed as chloracne, to include as due to herbicide exposure.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol and drug abuse (excluding periods where a temporary total rating was in effect).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The June 2012 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent, effective October 18, 2010, and denied entitlement to service connection for hypertension, chloracne, and a back disability.  The September 2013 rating decision continued the 30 percent rating for PTSD.

Subsequent to issuance of the June 2015 statement of the case, additional evidence was added to the record, to include VA treatment records and a VA examination report.  The Veteran, through his representative, waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in an August 2017 letter.  38 C.F.R. § 20.1304(c) (2016).

In October 2016, the Veteran testified at a videoconference hearing before the undersigned.


The issues of entitlement to service connection for chloracne and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

2.  The Veteran's back disability was not incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initial Rating-PTSD

I. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in this case, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran received a temporary total rating under 38 C.F.R. § 4.29 for the period from October 25, 2016 to April 30, 2017; otherwise his service-connected PTSD has been rated as 30 percent disabling since the October 18, 2010, effective date of service connection.  The disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his condition.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

Under the Code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Id.

In the context of determining whether a higher disability rating is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

III. Factual Background

The RO granted service connection for PTSD in June 2012 and assigned a 30 percent rating effective October 18, 2010.  In September 2013, the RO continued the 30 percent rating.

The Veteran has also been diagnosed with alcohol use disorder, cocaine use disorder, and depressive disorder secondary to chronic PTSD and substance abuse.  The Board has considered all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The pertinent evidence includes VA treatment records dated from October 2010 to May 2017, VA examination reports dated December 2011, December 2012, June 2012, July 2013, August 2014, and June 2017, and lay statements and testimony from the Veteran and family members.

In support of his October 2010 claim, the Veteran submitted a statement in which he reported that his drug use started in 1970 when, along with fellow soldiers, he used opium and marijuana.

Statements from the Veteran's daughter and mother from November 2010 reflect the Veteran's constant struggle with drug abuse, his need for constant therapy, his chronic sleep impairment, and inability to hold a job. 

VA treatment notes from a November 2010 treatment session reflect that the Veteran entered a Substance Abuse Recovery and Rehabilitation Program in September 2010 where he remained for nearly a month before transferring to the VA's Domiciliary Residential Rehabilitation Treatment Program.  In the November 2010 treatment plan note, the Veteran was alert and oriented and committed to making positive lifestyle changes in order to maintain his sobriety.  He was assigned a GAF score of 50.  It was noted that he had trouble sleeping.

The Veteran underwent a mental status examination as part of a claim for Social Security Administration (SSA) disability benefits in December 2010.  He told the examiner that he was engaged in residential treatment at a VA medical center, and was "trying to live life like it's supposed to be lived."  He appeared capable of sustained normal hygiene and engagement in activities.  He was pleasant, cooperative, and displayed good reality testing, and his thoughts were organized, coherent, and linear.  His speech was understandable.  He endorsed anger and nightmares, but denied suicidal ideation, hallucinations, and delusions.  He was oriented to time, person, place, and situation, and had a broad and normal affect.  Diagnoses of dysthymic disorder, PTSD, and polysubstance dependence, in early full remission, were rendered.  A GAF score of 50 was assigned.

December 2010 and January 2011 VA treatment notes show that the Veteran was alert and oriented, with a mildly depressed and mildly anxious mood.  His speech was clear and coherent.  In January 2011, he denied any history of suicide attempts, and denied any current suicidal thought, plans, or behaviors.  He reported severe anxiety.

He underwent a VA PTSD examination in December 2011.  The examiner noted diagnoses of PTSD, cocaine dependence (early full remission), alcohol dependence (early full remission), marijuana dependence (sustained full remission), and assigned a GAF score of 65.  Impairment due to symptoms most closely approximated occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran reported a limited social life and current unemployment.  He denied suicidal ideation and expressed some homicidal ideation towards an individual who had shot him in the leg, though he said he did not know where he would find that person.

The Veteran had symptoms productive of depressed mood, anxiety, chronic sleep impairment, and flattened affect.  On physical examination, he appeared as clean, neatly groomed, appropriately dressed, with a cooperative and apathetic mood, appropriate affect, depressed mood, and intact orientation to person, time and place.  His thought process was rambling.  He reported no delusions, panic attacks, or ritualistic behavior.  

An addendum opinion was obtained in December 2012, wherein the same examiner opined that the Veteran's drug abuse and alcohol dependence were less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  

He underwent another VA examination in July 2013.  The examiner stated that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by medication.  The examiner noted symptoms to include depressed mood, anxiety, and chronic sleep impairment.  He was assigned a GAF score of 65.  

The examiner noted that the Veteran had last worked in 2010 as a security guard for a chemical company, at which point he was terminated due to his drug abuse.  The Veteran stated that he lived with his mother, and was divorced with five children with whom he remained in contact.  He said he stayed at home, cooking, cleaning, and watching television.

At a July 2014 VA psychiatry session, the Veteran reported flashbacks (4 times in the prior six weeks), frequent intrusive thoughts, nightmares, and night sweats several nights a week.  He reported discomfort in crowds, as well as irritability, depression, anxiety, and isolation.  He denied any past suicide attempts and denied current suicidal or homicidal ideation.  His GAF score was 53.  

In August 2014, the Veteran underwent a psychosocial assessment and employability evaluation.  He endorsed symptoms to include difficulty falling and staying asleep; intermittent weekly intrusive and involuntary thoughts regarding Vietnam, triggered by sudden loud noises or the sounds of gunshots or rotting smells; avoidance behaviors; emotional numbness; difficulty trusting others; no friends; rocky interpersonal relationships; bouts of irritability and outbursts of anger; impaired concentration; hypervigilance, to include keeping his back to the wall and scanning his environment; and exaggerated startled response.  It was noted that the Veteran had not had a job since 2010, and that he struggled with authority figures, supervisors, and coworkers.  He said he had no friends.

An August 2014 VA examination report shows that the Veteran had occupational and social impairment with deficiencies in most areas, such as school, work, family relations, judgment, thinking, and/or mood.  Noted symptoms included: depressed mood; anxiety; weekly panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; suicidal ideation; and impaired impulse control.  He was assigned a GAF score of 46.  The examiner stated that he was unable to work, had health and financial concerns, and was alienated from others.

A September 2014 VA psychiatric progress note shows that the Veteran complained of disrupted sleep, occasional nightmares, occasional flashbacks, and irritability, with mild, chronic depression.  He denied suicidal and homicidal ideation and intent.  A GAF score of 53 was noted.  A December 2014 progress note assigned a GAF score of 55 and it was noted that the Veteran continued to suffer from poor sleep and nightmares.

At a May 2015 VA psychiatry session, the Veteran related symptoms including poor sleep, sadness, irritability, and nightmares.  His psychiatrist prescribed a new medication, Effexor.  His GAF score was 53.

At his October 2016 Board hearing the Veteran said that he had brought a lot of anguish to his family, due to his inability to function and his nightmares, night sweats, and vigilant awareness.  He said that PTSD had caused his marriage to fail, and that his current relationship had failed because of PTSD symptoms, to include nightmares that "devastated her."  He did note that he had relationships with his children.  He explained that he spent his time in and out of rehabilitation programs, "just try[ing] to exist."  Lastly, he noted that he had difficulty maintaining jobs and relationships, and that he just wanted to be "normal."

Between October 2016 and April 2017, the Veteran was hospitalized in inpatient treatment for PTSD with alcohol and drug abuse disorders.  In an October 2016 report, it was noted that the Veteran had been admitted with suicidal ideation, specifically, a plan to obtain drugs and overdose.  He presented with nightmares, flashbacks, and re-experiencing of past trauma.  He also related depressive symptoms characterized by depressed mood, anhedonia, poor concentration, suicidal ideation, hopelessness, helplessness, and worthlessness.

His discharge summary in March 2017 reflected that the Veteran had successfully completed the program and was ready for an outpatient level of care.  During the program, it was noted that he was generally attentive and his symptoms appeared to have improved, though he noted similar depression and PTSD scores at intake and discharge.  On discharge, he denied any suicidal or homicidal ideation.  His behavioral controls were intact and appropriate.  There was no evidence of any significant states of agitation, anxiety, or depression.  The Veteran himself reported upon discharge that his depression was ongoing and that he continued to experience sleepless nightmares.

He underwent a VA examination in June 2017.  The examiner noted that since the previous examination, the Veteran had deteriorated to some extent, though he was displaying some signs of stabilization after eight months of sobriety.  Chronic PTSD had led to persistent underlying depression, and alcohol and drug use disorders secondary to the PTSD.

According to the examiner, the Veteran's level of impairment was most closely analogous to occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran worked 20 hours per week at the VA, where he became emotionally fatigued due to having to maintain a positive facade during the day.  The symptoms noted included: depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and an inability to establish and maintain effective relationships.  

With regard to his current functioning, the Veteran reported that he was "a long way from normal" and didn't know what it was like "to function like other people."  Physically, the Veteran was alert and fully-oriented, displaying no gross memory impairments or attentional difficulties, though his thinking appeared somewhat slowed.  His mood was depressed and his affect blunted with brief moments of tearfulness as he described traumatic experiences and chronic dysfunction.  He displayed mild psychomotor agitation, sighing frequently, with his arms crossed tightly across his chest and displaying limited eye contact.  His speech was slow and somber but spontaneous and goal-directed.  His thought processes were organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  He appeared to have the capacity for abstract thought, and fair insight into his emotional functioning. He denied suicidal or homicidal ideation or panic attacks.

Finally, he reported symptoms including re-experiencing military experiences; avoidance behaviors; negative alterations in mood and cognitions; marked alterations in arousal and reactivity; disturbing dreams of stressful military experiences; feeling very upset when reminded of a military experience; having strong negative beliefs about himself/others/the world, fear; horror; anger; guilt; shame; irritability; hypervigilance; and chronic sleep impairment.  The examiner concluded that the Veteran was unable to managing his financial affairs, given his 40-year history of drug and alcohol abuse.

IV. Analysis

The most persuasive evidence regarding the Veteran's overall level of social and occupational impairment due to his service-connected PTSD supports the award of a 70 percent rating for the entire appeal period.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson, 12 Vet. App. at 126.

Overall, the Board finds that throughout the appeal period, the Veteran's PTSD was manifested by: chronic sleep impairment; depression; anxiety; drug/alcohol dependence in remission; flattened affect; rambling through process; intrusive and involuntary thoughts of Vietnam; avoidance behaviors; numbness; rocky interpersonal relationships; irritability; anger; impaired concentration; impaired impulse control; suspiciousness; panic attacks; negative alterations in mood and cognitions; marked alteration in arousal and reactivity; disturbing dreams of stressful military experiences; fear; horror; guilt; shame; and hypervigilance.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment with deficiencies in most areas of the Veteran's life, including work, family relations, judgment, thinking, and mood.

However, the preponderance of the evidence is against a finding that his PTSD resulted in total occupational and social impairment to warrant a 100 percent disability rating.  In this regard, there is no evidence in the record showing that his PTSD was manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

Indeed, his VA treatment records and VA examination reports indicate that the Veteran has consistently been oriented to person, time, and place.  There is nothing in the record suggesting that he has ever suffered from hallucinations or delusions.  There is also nothing in the record suggesting that he has been unable to perform activities of daily living, that he requires personal monitoring for safety, or that he is incapable of maintaining personal hygiene.  

In addition, total social and/or occupational impairment has not been demonstrated as he has been able to maintain a relationship with his five children, one of whom wrote a statement in support of the Veteran's claim.  It was noted in the most recent VA examination report that he maintains part-time employment.

Instead, the Board finds that the Veteran's PTSD has been manifested by symptoms that are of the type, extent, frequency, and/or severity that is indicative of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

In this regard, throughout the appeal period, the Veteran has endorsed at least one thought of suicidal ideation.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435 (March 27, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).

Moreover, the record contains evidence that the Veteran has suffered in maintaining effective work and social relationships and has tended to isolate himself in both personal and professional settings.  The December 2011 VA examination report reflects that the Veteran had a limited social life and was unemployed.  At his July 2013 VA examination, he reported that he had not worked since 2010, when he was terminated for his drug abuse.  He also stated that he was divorced, and isolated himself by staying home where he watched television, cooked, and cleaned.  Notably, as at an August 2014 psychosocial assessment, he reported having no friends and difficulty with authority figures, supervisors, and coworkers, which had resulted in a rocky employment history.  The August 2014 VA examiner specifically reported that the Veteran was unable to work due to his PTSD.  Finally, at his June 2017 VA examination, he reported that though he did have a part time job, it was difficult for him to maintain a "positive façade" during the day.  He also expressed that he had trouble maintaining effective work and personal relationships.

The Veteran's struggle with personal relationships was made clear at his October 2016 Board hearing, when he recounted the anguish he brought to his family.  He said that his PTSD caused his first marriage to fail, and that he struggled to maintain jobs and relationships.  He expressed that his children had been "able to forgive [him]," but he expressed remorse and regret at the demise of his two previous marriages.

In light of the above, the Board finds that the Veteran has shown occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, the Board concludes that a 70 percent rating is warranted for the period on appeal.    

The Board notes that, in analyzing this claim, the symptoms identified in the General Rating Formula for Mental Disorders have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms to warrant a higher rating for PTSD.  See Mauerhan, supra.  While the Veteran has not demonstrated each and every symptom associated with the 70 percent rating criteria since the beginning of the appeal period, the Board emphasizes that not all of the symptoms must be shown to warrant a higher rating.

Finally, a total disability rating based on individual unemployability due to a service-connected disability (TDIU), when either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his October 2016 Board hearing, the Veteran's representative raised the issue of unemployability.  At his June 2017 VA examination, the Veteran reported employment at VA.  There has been no allegation or evidence that this employment is marginal or sheltered.  Thus, to the extent he has asserted that his PTSD has interfered with his job duties, the record shows that the Veteran has taken steps, including working part time, to minimize any effects of his disability on his job performance.  In short, the medical evidence does not support that his PTSD renders him unable to obtain or maintain a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16 (a).

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under Diagnostic Code 9411 for a rating of 70 percent, but no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.      

Service Connection - Back Disability

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he injured his back during active service and this caused or contributed to his current back disability.  The Veteran's service treatment records document two instances of treatment for back pain in December 1970.  On those occasions the Veteran complained of low back pain resulting from heavy lifting.  Imaging at that time showed lumbarization of S1, with no additional significant osseous abnormalities.  His separation examination was negative for complaints of back pain, and reflects a normal clinical evaluation of the spine.

The first post-service evidence of treatment for back pain is in 2010, when VA treatment records show complaints of back pain, for which the Veteran was prescribed painkillers.  In October 2010, the Veteran reported a work-related back injury in 1989, which he reported was aggravated in 1997 when he was involved as a pedestrian in a hit-and-run accident.  X-ray images taken in October 2010 showed multilevel degenerative changes from the L2 to S1 levels.

An April 2011 VA vocational rehabilitation treatment note shows that the Veteran felt he would not be able to work in a factory setting due to back pain.  

In November 2011, a Social Security Administration (SSA) Administrative Decision noted the Veteran's reported history of a work-related back injury in 1989; but made no mention of any events in service.

The Veteran underwent a VA spine examination in January 2012.  The examiner noted the Veteran's 1989 diagnosis of herniated disc at L4-L5, and the Veteran described the aforementioned work-related back injury from 1989 which resulted in the herniated discs.  The Veteran stated that he reinjured his back in 1997 when he was hit by a car.  Notably, he stated to the examiner that he was not seeking service connection for his back, but rather was seeking nonservice-connected pension.  It was noted that the Veteran had IVDS.

The Veteran underwent another VA spine examination in May 2012 with the same examiner, who noted a review of the Veteran's claims file, and opined that it was less likely than not that the Veteran's back disability was incurred in service or caused by the claimed in-service injury, event, or illness.  In providing her opinion, the examiner recognized the Veteran's two instances in service where he received treatment for transient back pain in December 1970, noting that such incidents were "mechanical in nature with no evidence of trauma to the spine."  She noted that "X-rays were essentially negative at the time as 'lumbarization' is considered a normal variant."  Notably, the examiner pointed to the Veteran's work-related back injury in 1989 and the re-injury in 1997 as the sources of the Veteran's current back problems.

At his hearing the Veteran focused on the severity of the PTSD; although there was a discussion of the elements needed to establish service connection for the back disability.

Analysis 

While the record shows that the Veteran does have a current back disability, the medical and lay evidence of record does not document that such disability is related to the episodes of back pain in service or otherwise had its onset during active service.  

The Board has weighed the Veteran's contention that his current back disability is related to service against his multiple statements to providers that he injured his back in 1989 in a work-related injury and subsequently reinjured his back in a 1997 hit-and-run car accident.  The Board finds that his multiple statements relating his back problems to those two incidents are more probative than his assertion that his back pain in service caused his current back disability, especially given the May 2012 VA examiner's opinion that his back pain in service was "transient."

Moreover, no post-service treatment records document any arthritis within one year of discharge from active service so as to warrant presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

The earliest relevant post-service treatment records documenting the Veteran's complaints of back pain are from 2010, when he sought treatment for back pain through VA.  He took painkillers, and did not relay to any VA providers that his back pain stemmed from an in-service injury.

The evidence includes one opinion as to whether the Veteran's upper back disability is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The value of a medical opinion is dependent on three factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  First, was the medical expert fully informed of the medical history?  Second, did the medical expert provide a fully articulated opinion?  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Third was the opinion supported by a reasoned analysis?  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

To that end, the Board finds the May 2012 VA examination report to be of significant probative value, in that it provided sound reasoning and was supported by a review of the Veteran's file and an accurate medical history, including that supplied by the Veteran, and the opinion was definitive.

Aside from his claim relating his current back disability to service, the Veteran has not offered lay assertions to support his claim for service connection.  In any event, the Veteran is competent insofar as he has reported observable history and symptoms, to include his own back pain.  However, given his contradictory statements to SSA and the January/May 2012 VA examiner regarding his 1989 work-related injury; his reports relating his back disability to service are less probative than the medical evidence of record.

Accordingly, the preponderance of the evidence is against the claim of service connection for a back disability.  As such, there is no reasonable doubt to be resolved, and the claim is denied.


ORDER

A 70 percent initial rating for PTSD is granted (excluding the period during which a temporary total rating is in effect), effective the date of service connection.

Service connection for a back disability is denied.


REMAND

Chloracne

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for many disorders, to include, in pertinent part, chloracne or other acneform diseases consistent with chloracne.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

The Veteran has not been afforded a VA examination with respect to his claim for a skin condition.  At his Board hearing, he testified that he noticed rashes on his legs shortly after returning from Vietnam.  Given medical evidence in the record that he has been treated with aloe vesta and topical steroids for a skin condition on his legs, and his testimony that he has skin outbreaks on his lower extremities, the Board finds that he should be afforded an appropriate medical examination to determine the nature and etiology of any skin condition, to include whether such is a result of presumed herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hypertension

Finally, with regard to his claim for entitlement to service connection for hypertension, the Veteran asserts that he has hypertension that is related to his active service, to include his exposure to Agent Orange.  See, Veteran's Supplemental Claim received December 13, 2010.  The Board notes that hypertension is not among the presumptive diseases listed under 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  As such, the Veteran may not be service-connected for hypertension on a presumptive based on Agent Orange exposure.  However, the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

The Board notes that his service personnel records confirm that he served in the Republic of Vietnam during the Vietnam era; it is therefore presumed that he was exposed to herbicides to include Agent Orange during service.   In addition, his post-service VA treatment records show a current diagnosis of hypertension.

VA has recognized that there is limited or suggestive evidence of an association between herbicide exposure and hypertension, as relevant here.  See Veterans and Agent Orange: Update 2006, Institute of Medicine 557-60 (2007).

The Institute of Medicine has most recently updated its report in 2014 and it still confirms that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..." See Veterans and Agent Orange: Update 2014, Institute of Medicine 26 (2016).  Thus, although VA has not conceded a relationship between hypertension and Agent Orange, there is some evidence indicating that there may be an association between hypertension and Agent Orange exposure.

Research commissioned by former VA Secretary Shinseki has provided evidence of an association between Agent Orange exposure and hypertension in veterans of the U.S. Army Chemical Corps.  Public Health, Army Chemical Corps Vietnam Era Veterans Health; accessed at www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

Finally, the Board notes that research has also yielded evidence that hypertension may be linked to PTSD.  See, https://www.research.va.gov/currents/spring2015/spring2015-8.cfm.

The Veteran has not yet been afforded a VA examination to ascertain whether his hypertension is related to his service related risk factors.  Given his current diagnosis of hypertension, his presumed exposure to Agent Orange during Vietnam service, and his current PTSD; the Board finds that he should be afforded a medical examination.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA skin examination with an appropriate clinician to determine the nature and etiology of his claimed skin disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  Any indicated tests or studies should be performed.

(i)  For each skin disability shown at any time since 2011 (considered current disabilities for VA purposes) provide an opinion as to whether the disability at least as likely as not (50 percent or greater probability) began in service, or is otherwise related to his period of active duty service, to include as due to exposure to Agent Orange.  If no current skin disability has existed at any time since 2011, this should be made clear.  

(ii)  The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the opinion.  If his reports are discounted, or silence in the record has any bearing on the basis of the examiner's opinion, the examiner should provide a reason for such conclusion.

The examiner should provide reasons for all opinions.

3.  Afford the Veteran a VA examination to determine whether his hypertension is related to a disease or injury in active service; to include Agent Orange.  The examiner should note the study cited above and any other relevant research.

In addition, provide an opinion as to whether the Veteran's hypertension is as likely as not (1) caused by, or (2) aggravated by, service-connected PTSD.

The examiner should provide reasons for the opinion.  The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the opinion.  If his reports are discounted, or silence in the record has any bearing on the basis of the examiner's opinion, the examiner should provide a reason for such conclusion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


